Title: To Alexander Hamilton from William Loughton Smith, 24 April 1793
From: Smith, William Loughton
To: Hamilton, Alexander


Winsborough [South Carolina] April 24th. 93
Dear Sir
Allow an old acquaintance to interrupt for a few minutes your attention & to divert it from the great affairs of State to a hasty Epistle written from the back woods. Availing myself of a little repose at this place after a long & fatiguing Journey, I have determined to give you some account of the Situation in which I found affairs on my arrival in the State because I conceived the Detail would not be uninteresting. It is with much pleasure I acquaint you that on landing in Charleston I found a very general satisfaction pervading the City on the Triumph we had recently obtained over the Sons of Faction at Philada: I received congratulations from all Quarters & particy. from the respectable part of the mercantile interest, who considered your Cause as their own. My Stay in Charleston was but a week; having a long Tour in Contemplation I was anxious to commence it; I began with Augusta in Georgia & went from thence thro Wilkes County to Washington, crossed the Savannah River at Petersburgh about 60 miles above Augusta, proceeded up the Carolina side to the Kiowee & went to Hopewell, the Seat of my new Colleague, Genl. Pickens, with whom I passed a day; thence continued thro the remotest part of our state & the new settled Country to Rocky Mount & this place, which I shall leave to morrow for Charleston, passing thro’ Columbia. At Augusta I waited on the Governor, who knowing my Sentiments, was cautious in delivering his own, but I perceived in his Discourse about the Creeks, who have been lately very troublesome about St. Mary’s, that he was not much pleased with Seagrove’s having the managemt. of Indian Affairs. In passing thro Wilkes County I travelled among Baldwin’s neighbours & Constituents; I was within a few miles of him, but missed seeing him; I am sorry I can’t give a very good Accot. of their people, who are the strangest mixture of emigrants from other Countries I ever met with. I passed part of a Day at Washington a considerable inland place where I found the County Court (Wilkes) sitting; there was a great concourse of people, & many of them were much at a loss to discover what brought me among them; not conceiving it in the line of probability that a Gentleman or a Member of Congress shod. travel so far from home, merely to see a Country, they set me down as a Land-Speculator. Bad as they are I am told they are considy. ameliorated, & that a few years ago they were such a set of bandetti that it was less safe for a Gentleman to be among them than in the midst of the Wabash Tribes. I understood they were extremely exasperated against the President for his Proclamation against the Depredators on the Indian Land, & that the Fellow who was apprehended would have been rescued had he not desired his friends not to interpose. I lodged & past the night at the House of one of the County Court Judges, a very good & respectable Man & (to give the Devil his due) a Virginian; I there met with the first newspaper I had seen since I left Chars. & as I expected, the National Gazette, which I saw regularly filed over the Mantlepeice. I took occasion to remark that I was Surprised at his countenancing such a party paper; he was no less surprised at my giving it that epithet, assuring me that he had been informed it was the most liberal paper printed at Philada. & that Fenno’s was the party paper; on my entering into an historical explanation of the business, he said he was sorry to find that such a paper shod. be introduced by a Member of Congress; I explained to him Baldwin’s Conduct & assured him that the Nat. Gaz. was stuffed with lies & propagated by a malicious party. I am in hopes my stay at his House will have not been without some benefit. In Abbeville County in S.C. I past a night in a Col. Baird’s; he said the people in that Country, which is one of the most numerous Counties in Ninety Six District, had been violently opposed to the Excise, but that they began to be reconciled to it; however he thought the Conduct of some of the Officers would give disgust & set the people against it; he mentioned an instance of rough & menacing conduct on the part of one Wright, an Inspector. I assured him that I would acquaint the Supervisor with the circumstance & was persuaded he wod. direct his Officers to conduct themselves otherwise as He knew as well as myself, that it was the wish of the federal Governt. to execute it’s Laws with mildness. I passed a Day with Genl. Pickens; from his conversation I have hopes he will do well. I left with him the whole of the Debate on the Treasury business & one of the Pamphlets. At Union Court House I found a smart young County Court Lawyer, who had been reading (in the Nat. Gaz.) a part of the Debates. He was desirous of understanding the business well in order to explain it to the people, with whom he is a kind of oracle, & as I found in him very good dispositions (for he is a New England-man) I left with him a duplicate of the speeches, which I had carried with me & a Pamphlet; before I left him, he was quite one of us. He told me the people in that part were much prejudiced agt. the Secy. of the T. but that he saw it was all partywork & he wod. do away the impressions. I aftds. passed a Day with Col Winn & part of another with his brother, my new Colleague, the General. They are influential men in this part of the State; they are both much in favor of the Excise; the General told me he had been reading the Debates on the Secys conduct & that it appeared to him his opponents had been censuring him for only having done his Duty. I have great hopes he will go right: I haven’t seen Benton & Hunter: I saw Gillon in Town; he says he understands there are parties in Congress & that he will judge for himself.
I am now at the House of a Mr Evans who is Inspector of the Excise for this part of the Country—he is an intelligt. man, & informs me the Thing goes on very well. Wherever I have been & have had an opporty. I have explained the nature of the Contest in Congress & the cause of the abuse & censure in the Nat. Gazette, which I am sorry to say circulates too extensively in the back parts of this State.
I suppose you have heard of the French Frigate coming off our Bar &c. Monsr. Genet is expected at Camden today on his way to Philada. A gentleman arrived from that place this morng. tells me they mean to compliment him with a public Dinner, a foolish thing entre nous.
By the paper I find all the old members are reelected in Virginia, except White, the only good one: it is what I apprehended; it was suffict. for him to have voted right once for them to have turned him out: When Col. Bland was the only good member in that Delegatn. he died; & now we have lost White! But what good can we hope from that quarter? Should you have any thing material to communicate & leisure to write, direct to me in Charleston where I expect to be in about a week or ten days, & which I shall not leave for Philada. until the end of June.
Present me respecty. to Mrs Hamilton & mention me to my friends. Should you see the fair Lady of Walnut Street, in admiring whose amiableness our Tastes have united (& it is not in Politics alone that they concur) please to present my best respects to her.
With unfiegned esteem I remain Dear Sir   Yours &c
Wm Smith.
